COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:      Cole Distribution, Inc. and Cole Chemical & Distributing, Inc. v.
                          Vexapak L.L.C., Antonio Gonzalez Cortez aka Antonio Gonzalez, Jr.
                          aka Antonio D. Gonzalez aka Antonio D. Gonzalez Cortes and
                          Antonio Gonzalez Cardenas, Princess Properties Limited Partnership,
                          Cole International, Inc., and Donna F. Cole

Appellate case number:    01-16-00599-CV

Trial court case number: 2008-27646

Trial court:              125th District Court of Harris County

       Appellants have filed an unopposed motion to abate this appeal until September 30, 2016
while the parties engage in mediation. The motion is granted. This appeal is abated, treated as a
closed case, and removed from this Court’s active docket. The appeal will be reinstated on this
Court’s active docket without further order of the Court on September 30, 2016. All appellate
deadlines are suspended while this case is abated.


       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: September 8, 2016